Fourth Court of Appeals
                                San Antonio, Texas
                                       June 6, 2019

                                   No. 04-19-00201-CR

                                Michael Ervin TUCKER,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR5978
                       Honorable Mark R. Luitjen, Judge Presiding


                                     ORDER
    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before July 15, 2019.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court